                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 MAXUS METROPOLITAN, LLC,                          )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )   Case No: 20-cv-00095-FJG
                                                   )
 TRAVELERS PROPERTY CASUALTY                       )
 COMPANY OF AMERICA,                               )
                                                   )
                                                   )
         Defendant.                                )

                    NOTICE OF DEPOSITION OF RULE 30(b)(6)
               REPRESENTATIVE OF RESOURCE CONSTRUCTION, LLC

       Please take notice that on the date and time identified below, Defendant Travelers Property

Casualty Company of America will take the deposition testimony upon oral examination of Sean

Fee, corporate representative of Resource Construction, LLC (“Resource”) pursuant to Rule

30(b)(6) of the Federal Rules of Civil Procedure as to the topics described in Exhibit A before a

notary public or some other officer authorized to administer oaths, for the purpose of discovery or

for use as evidence in the trial of this action, or for both purposes.

       DEPONENT:               Sean Fee, corporate representative of Resource

       DATE:                   March 4, 2021

        TIME:                  9:00 a.m. CST

        LOCATION:              via Zoom


                                               Respectfully submitted,

                                               s/Brenen G. Ely
                                               Brenen G. Ely (pro hac vice)
                                               Kenneth W. Boyles, Jr. (pro hac vice)
                                               ELY & ISENBERG, LLC




          Case 4:20-cv-00095-FJG Document 53 Filed 03/02/21 Page 1 of 6
                           2100-B SouthBridge Pkwy., Suite 380
                           Birmingham, Alabama 35209
                           Telephone: (205) 313-1200
                           Facsimile: (205) 313-1201
                           bely@elylawllc.com
                           kboyles@elylawllc.com

                           Dale L. Beckerman, MO Bar #26937
                           Daniel E. Hamann, MO Bar #28164
                           DEACY & DEACY, LLP
                           920 Main Street, Suite 1000
                           Kansas City, Missouri 64105
                           Telephone: (816) 421-4000
                           Facsimile: (816) 421-7880
                           dlb@deacylaw.com
                           deh@deacylaw.com

                           Attorneys for Defendant Travelers Property Casualty
                           Company of America




                              2
Case 4:20-cv-00095-FJG Document 53 Filed 03/02/21 Page 2 of 6
                                              Exhibit A

                                              Definitions

        1.        The terms “you,” “your,” and “Resource” refer to Resource Construction, LLC

including, but not limited to, any of its employees, board members, agents, representatives,

attorneys, appraisers, consultants, or any other person acting or purporting to act on its behalf, now

or in the past.

        2.        The term “Maxus” refers to Maxus Metropolitan, LLC including, but not limited

to, any of its employees (e.g., Alex Stehl), board members, agents, representatives, attorneys,

appraisers, experts, consultants, related entities, or any other person or entity acting or purporting

to act on its behalf, now or in the past.

        3.        The term “Bomasada” refers to Bomasada Group, Inc.; Bomasada Birmingham

Nationwide, LLC; Bomasada Birmingham Metropolitan, LLC; and/or Bomasada BHM

Construction, LLC (collectively, “Bomasada”) including, but not limited to, any of its employees

(e.g., Woody Robertson), board members (e.g., John Holloway, Stuart Fred), agents,

representatives, attorneys, appraisers, experts, consultants, or any other person acting or purporting

to act on its behalf, now or in the past.

        4.        The term “FBS” refers to Forensic Building Science, Inc. including, but not limited

to, any of its employees (e.g., Tom Irmiter, Franklin Martin), board members, agents,

representatives, attorneys, appraisers, experts, consultants, related entities, or any other person or

entity acting or purporting to act on its behalf, now or in the past.

        5.        The term “BCCM” refers to BCCM Construction Group, Inc. including, but not

limited to, any of its employees (e.g., Ron McCrea), board members, agents, representatives,




                                                   3
             Case 4:20-cv-00095-FJG Document 53 Filed 03/02/21 Page 3 of 6
attorneys, appraisers, experts, consultants, related entities, or any other person or entity acting or

purporting to act on its behalf, now or in the past.

       6.       The term “Metropolitan” refers to the Metropolitan Apartments located at or about

2900 7th Avenue South, Birmingham, Alabama 35233.

                                     Matters for Examination

       1.       Resource’s role and scope of work in connection with the construction, re-

construction, remediation, and/or repair of the Metropolitan.

       2.       Internal communications and/or correspondence regarding the Metropolitan.

       3.       Communications and/or correspondence between Resource and Maxus regarding

the Metropolitan.

       4.       Communications and/or correspondence between Resource and Bomasada

regarding the Metropolitan.

       5.       Communications and/or correspondence between Resource and FBS regarding the

Metropolitan.

       6.       Communications and/or correspondence between Resource and BCCM regarding

the Metropolitan.

       7.       Communications and/or correspondence between Resource and any other third

party regarding the Metropolitan.

       8.       Communications and/or correspondence between Resource and any third parties

regarding any proposals or quotes for moisture, mold, soot, char, or other environmental testing

on any part of the Metropolitan.

       9.       Resource’s knowledge and understanding of FBS directives for work performed at

the Metropolitan.



                                                  4
            Case 4:20-cv-00095-FJG Document 53 Filed 03/02/21 Page 4 of 6
       10.    Work performed by Resource per FBS directives.

       11.    Your knowledge of water infiltration occurring at the Metropolitan.

       12.    Contracts entered into by and between Resource and any party related to work

performed at the Metropolitan.

       13.    Your knowledge of investigations and/or inspections of the Metropolitan.

       14.    Your knowledge of the insurance claim at issue in this action.

       15.    Your knowledge of any insurance claim related to property damage occurring at

the Metropolitan.

       16.    Each aspect of work completed by Resource at the Metropolitan.




                                               5
         Case 4:20-cv-00095-FJG Document 53 Filed 03/02/21 Page 5 of 6
                                   CERTIFICATE OF SERVICE

          I do hereby certify that on March 2, 2021, I electronically submitted the foregoing with the

Clerk of the Court for the United States District Court for the Western District of Missouri using

the CM/ECF system, which will send a Notice of Electronic Filing to the following counsel of

record:

Michael J. Abrams
Kimberly K. Winter
Brian W. Fields
Noah H. Nash
Lathrop GPM, LLP
2345 Grand Boulevard, Suite 2200
Kansas City, Missouri 64108-2618
Telephone: (816) 292-2000
Facsimile: (816) 216-2001
michael.abrams@lathropgpm.com
kim.winter@lathropgpm.com
brian.fields@lathropgpm.com
noah.nash@lathropgpm.com


                                                        s/Brenen G. Ely
                                                        OF COUNSEL




                                                   6
            Case 4:20-cv-00095-FJG Document 53 Filed 03/02/21 Page 6 of 6
